Filed 1/27/22 P. v. Phillips CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B308806
                                                             (Super. Ct. No. TA130215)
      Plaintiff and Respondent,                                (Los Angeles County)

 v.

 KEVIN PHILLIPS,

      Defendant and Appellant.


       Kevin Phillips appeals from a postjudgment order denying
his petition for resentencing under Penal Code1 section 1170.95.
Phillips contends the trial court erred in summarily denying his
petition without appointing counsel. We agree that the court so
erred (People v. Lewis (2021) 11 Cal.5th 952 (Lewis)), but
conclude the error was harmless because the record of Phillips’s
conviction demonstrates he is ineligible for relief under section
1170.95 as a matter of law. Accordingly, we affirm.



         1   All unlabeled statutory references are to the Penal Code.
          FACTUAL AND PROCEDURAL HISTORY2
                      The Shootings of Vital
       In 2013, Phillips, Martin L. Vital, and Christopher Ladd
were members of the Grape Street Crips criminal street gang,
whose territory includes the area in and around the Jordan
Downs housing complex on 101st Street in Watts. On August 4,
Vital was shot in the arm as he was arriving at his residence.
When questioned by the police, Vital was uncooperative and
declined to offer any information regarding the identity of the
shooter or shooters.
       On September 23, Ladd’s mother rented a Hyundai Accent
and “loaned” it to Ladd, who returned it to her at about 8:00 p.m.
that night. At about 2:30 p.m. that same day, Vital was sitting
outside his girlfriend’s apartment in Jordan Downs when a car
drove up and one or more of its occupants fired several gunshots
at Vital, causing a grazing wound to his head. Vital subsequently
said “‘I’m gonna go get those niggas.’” That same day, Phillips
left his house in his girlfriend’s blue Chrysler minivan.
                   The Shooting of Kevin White
       Kevin White was a member of the Bounty Hunter Bloods
gang, a Grape Street Crips rival, whose territory includes the
area in and around the Nickerson Gardens housing complex on
114th Street in Watts. On September 23 at about 7:25 p.m.,
White was in the front yard of his residence at Nickerson
Gardens when a Chevrolet Tahoe pulled up. White briefly


      2The facts are derived from our 2018 opinion affirming the
judgment against Phillips with modifications. (People v. Phillips
(June 20, 2018, B272498) [nonpub. opn.].) We grant the People’s
unopposed request for judicial notice of the record in the prior
appeal. (Evid. Code, §§ 452, subd. (d), 459, subd. (a).)




                                2
approached the Tahoe, then turned and ran back into his yard.
Two men got out of the Tahoe and repeatedly shot White, killing
him. Ashley Green witnessed the shooting and was shot in the
leg after she called out to White. Latrice Antwine, who was at
White’s residence when the shootings occurred, saw a grayish
blue minivan stopped in the street with the passenger side doors
opened. Someone got in the minivan and it sped away with the
passenger door still open.
                The Shooting of Markice Brider
       Markice Brider was a member of the rival P.J. Watts Crips
gang, whose territory includes the area in and around the
Imperial Courts housing complex on 114th Street in Watts. On
the evening of September 23, Brider was visiting his girlfriend
Latrisian McMeans at her apartment in Imperial Courts. At
about 7:35 p.m., Brider walked out of McMeans’s apartment and
several gunshots rang out. McMeans looked outside and saw
three men getting into a blue Chrysler minivan. Before the
minivan drove off McMeans heard one of the men say, “Fuck you,
nigga” and “[t]his is Grape,” which she interpreted as a reference
to the Grape Street gang.
       McMeans ran outside and found Brider, who had been shot
six times. A gunshot wound to his head was fatal. The four
bullets recovered from his body and four casings recovered from
the scene of the shooting were fired by a 9-milimeter handgun,
and four additional casings recovered from the scene were fired
by a .45-caliber handgun.
 The Stop and Search of the Minivan and Phillips’s Arrest
       At about 8:50 p.m. that night, Los Angeles Police Officer
Roberto Yanez was on patrol near Jordan Downs when he saw a
blue Chrysler minivan pulling away from a curb with the rear




                                3
passenger sliding door open. Officer Yanez activated his lights
and conducted a traffic stop of the minivan.
       Phillips was driving the minivan and fellow Grape Street
Crips members Donte Welch and Thomas Bramlett-Payton were
in the front and rear passenger seats, respectively. After
additional officers arrived, Phillips was ordered out of the
minivan and asked for his driver’s license. Phillips responded
that his identification was inside the minivan on or near the
driver’s seat. While looking inside the minivan for Phillips’s
identification, an officer saw a handgun in plain view under the
driver’s seat.
       Phillips, Welch, and Bramlett-Payton were arrested and
Phillips’s cellphone was seized from his person. A loaded .40-
caliber handgun and a loaded .45-caliber handgun were found
under the minivan driver’s seat. Vital’s cellphone was found
behind the front passenger seat. It was subsequently determined
that the .45-caliber handgun matched the expended .45-caliber
casings recovered from the scenes of the White and Brider
shootings. McMeans identified the minivan as the one she had
seen when Brider was shot, and Antwine said it was similar to
the one involved in White’s shooting.
              Video Surveillance Camera Evidence
       Jordan Downs, Nickerson Gardens, and Imperial Courts all
have police-monitored video surveillance and license plate
recognition cameras. Recordings from these cameras on the day
of the shootings were played at trial. At about 4:40 p.m. on
September 23, the cameras at Jordan Downs recorded images of a
blue minivan pulling into the parking lot, followed shortly
thereafter by the rented Hyundai. Ladd is then shown exiting
the Hyundai and walking to the occupants of the minivan, which




                               4
included Phillips and an unidentified individual. Ladd then
walked away in one direction while Phillips and the unidentified
individual walked toward Vital’s apartment. At 4:46 p.m., Ladd
returned to the Hyundai with an unknown male and drove away.
      At 5:07 p.m., Phillips returned to the parking lot with
Welch and Bramlett-Payton. About 20 minutes later, an
unknown individual approached Phillips and handed him a white
object. At about 6:27 p.m., Phillips drove away in the minivan
along with two other men. Between 7:14 p.m. and 7:16 p.m., the
minivan and Hyundai were seen travelling together in Nickerson
Gardens. Shortly thereafter, the vehicles could be seen driving at
a high rate of speed on Compton Avenue in Nickerson Gardens.
      At 7:35 p.m., the minivan and Hyundai were seen
travelling together east on 114th Street in Imperial Courts. The
minivan stopped in front of Brider’s residence and the Hyundai
drove around the minivan. One of the men in the minivan got
out with a gun in his left hand and shot Brider. Two other men
got out of the minivan and also fired at Brider as he was lying on
the ground. All three men got back into the minivan and drove
off. The Hyundai made a u-turn and followed the minivan.
                       Additional Evidence
      Cellular telephone records indicated that Vital and Ladd’s
cellphones had also utilized cellular towers in the vicinity of
Brider’s murder around the time he was shot. A photograph
found on Vital’s cellphone (which was recovered from the
minivan) depicted a .45-caliber handgun that resembled one of
the guns found in the minivan. Vital’s fingerprints were also
found on the window of the minivan’s rear passenger sliding door.
In May 2015, while executing a search warrant at a Grape Street




                                5
Crips hangout, officers found the 9-millimeter handgun used in
the shootings of White and Brider.
                     Gang Expert Testimony
       Los Angeles Police Officer Francis Coughlin testified as the
prosecution’s gang expert. The Grape Street Crips’ primary
activities include murder, robbery, illegal firearm possession, and
narcotic sales. When the shootings occurred, appellants were all
documented members of the gang. For the past 20 years, the
Grape Street Crips have been at war with the P.J. Watts Crips
and the Bounty Hunter Bloods. The latter two gangs were united
against the Grape Street Crips. When presented with a
hypothetical tracking the facts of the case, Officer Coughlin
opined that the shootings were committed for the benefit of the
Grape Street Crips because they were in retaliation for an attack
on one of its members. When a gang commits an act of violence
against a rival gang member, that member’s gang typically
retaliates with a greater degree of violence.
         The Judgment and Petition for Resentencing
       In 2014, a jury convicted Phillips, Vital, and Ladd of the
first degree murder of Brider (§§ 187, subd. (a), 189) and found
true the special circumstance allegation that the murder was
intentionally committed for the benefit of a criminal street gang
(§ 190.2, subd. (a)(22)).3 The jury also found true allegations that
a principal discharged a firearm causing death and that the
murder was committed for the benefit of a criminal street gang
(§§ 186.22, subd. (b)(1)(A), 12022.53, subds. (b)-(e)). Phillips was
sentenced to life without the possibility of parole plus 25 years to

      3 Appellants were acquitted on charges of first-degree
special circumstances murder of White and the attempted
murder of Green.




                                 6
life. The judgment against him was subsequently affirmed on
appeal. (People v. Phillips, supra, B272948.)
       In September 2020, Phillips filed a petition for resentencing
under section 1170.95 and requested the appointment of counsel.
The petition alleged among other things that Phillips was
convicted of first degree murder “pursuant to the felony murder
rule or the natural and probable consequences doctrine” and that
he “could not now be convicted” of that crime because he was not
the actual killer and “did not, with the intent to kill, aid, abet,
counsel, command, induce, solicit, request, or assist the actual
killer in the commission of murder in the first degree.”
       The trial court summarily denied the petition without
appointing counsel and prior to the filing of the People’s
opposition. The court reasoned that the jury had not been
instructed on felony murder and had only been instructed on the
natural and probable consequences theory as to the acquitted
charge of attempted murder, and that “the only theory available
to reach first degree [murder] was willful, deliberate, and
premeditated murder.” The court also noted that in finding the
gang special circumstance allegation true, “the jury had to have
found that [Phillips] acted with the intent to kill.”
                           DISCUSSION
       Phillips contends the trial court’s denial of his petition for
resentencing without appointing counsel violated his rights to the
assistance of counsel and due process under section 1170.95 and
the federal and state constitutions. We conclude the court erred
in failing to appoint counsel, but deem the error harmless.
       In 2018, the Legislature amended the felony murder and
the natural and probable consequences doctrines to ensure that
“murder liability is not imposed on a person who is not the actual




                                 7
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f)
p. 6678; People v. Gentile (2020) 10 Cal.5th 830, 842.) The
Legislature then amended sections 188 and 189, and added
section 1170.95, to provide a procedure to persons previously
convicted of murder pursuant to the felony murder or natural and
probable consequences theories to obtain retroactive relief.
(Gentile, at p. 853 [“the Legislature intended section 1170.95 to
be the exclusive avenue for retroactive relief under Senate Bill
[No.] 1437”].) To be eligible for resentencing, a defendant must
establish that he “could not presently be convicted of murder
because of changes to Section 188 or 189 made effective” as part
of Senate Bill No. 1437. (§ 1170.95, subd. (a)(3).)
       Subdivision (a) of section 1170.95 sets forth the
requirements for a facially sufficient petition. The petitioner
must state that the charging document allowed the prosecution to
proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine; the petitioner was
convicted of murder; and the petitioner could not be convicted of
murder because of changes to Section 188 or 189, as effective on
January 1, 2019. Subdivision (b)(1)(A) of section 1170.95 states
where and how the petition is filed and specifies its required
content, including a declaration by petitioner that he or she “is
eligible for relief under this section, based on all the
requirements of subdivision (a).”
       If the petition meets the requirements of section 1170.95,
subdivisions (a) and (b), the trial court proceeds to subdivision (c)
to assess whether a prima facie showing for relief has been made.
In Lewis, supra, 11 Cal.5th 952, our Supreme Court held that if a




                                 8
defendant files a facially sufficient petition and requests the
appointment of counsel, the court must appoint counsel and
entertain further briefing. (Id. at p. 957.) Only after the
appointment of counsel and the opportunity for briefing may the
court consider the record of conviction to determine whether
petitioner made a prima facie showing that he or she is entitled
to relief. (Id. at pp. 969-970.)
       The record of conviction relates to the trial court’s inquiry,
distinguishing petitions with potential merit from those clearly
meritless. (Lewis, supra, 11 Cal.5th at p. 971.) In making its
preliminary assessment regarding petitioner’s allegations, the
court does not engage in fact finding and must take petitioner’s
allegations as true. (Ibid.) However, if the record of conviction,
including the court’s documents, refute the allegations in the
petition, the court may make a credibility determination adverse
to petitioner. (Ibid.)
       Here, Phillips’s petition for resentencing met the
requirements for facial sufficiency and he requested the
appointment of counsel. The trial court thus erred in summarily
denying his petition without first appointing counsel and
accepting briefing. (Lewis, supra, 11 Cal.5th at pp. 969-970.)
The court in Lewis nevertheless concluded that deprivation of a
petitioner’s right to counsel in this context is state law error only,
tested for prejudice under the standard established in People v.
Watson (1956) 46 Cal.2d 818. Moreover, any error in summarily
denying a section 1170.95 petition is harmless unless the
petitioner can show ““‘it is reasonably probable that if [he or she]
had been afforded assistance of counsel his [or her] petition would
not have been summarily denied without an evidentiary
hearing.’”” (Lewis, at p. 974.)




                                  9
       We conclude that the trial court’s error in failing to appoint
counsel and provide an opportunity for briefing before
considering the record of conviction and summarily denying the
petition is harmless. Contrary to Phillips’s claim, the record of
conviction unequivocally establishes that he was convicted of
murder on the theory that he acted with an intent to kill. As the
trial court noted, the only theory upon which the jury was
instructed with regard to the murder charge was willful,
deliberate, and premeditated murder. The court also noted that
in finding the gang special circumstance allegation true, the jury
necessarily found that Phillips acted with the intent to kill.
Accordingly, the error in failing to appoint counsel on Phillips’
petition for resentencing was harmless. (Lewis, supra, 11 Cal.5th
at p. 974.)
                          DISPOSITION
       The order denying Phillips’ section 1170.95 petition is
affirmed.
       NOT TO BE PUBLISHED.




                                      PERREN, J.

We concur



      YEGAN, Acting P. J.



      TANGEMAN, J.




                                 10
                  Ricardo R. Ocampo, Judge
             Superior Court County of Los Angeles
               ______________________________

      Jennifer A. Mannix, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Charles S. Lee, and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.




                              11